DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, 4, 5, 7, 16, and 19-22 were amended and claims 24-29 were newly added in the response filed on 11/11/2022.  Claims 1-29 are currently pending and under examination.
Priority
	Applicant has not filed a certified copy of the CN 202011093594.7 foreign priority application as required by 37 CFR 1.55.  See p. 2 of the OA dated 8/11/2022. 
Response to Amendments/Arguments filed 11/11/2022
	The amendments filed on 11/11/2022 were persuasive to overcome: 
the objections to claims 1, 7, and 19-21 (see p. 2-3 of the OA dated 8/11/2022);
the 35 USC 101 rejection of claim 21 (see p. 3 of the OA); and
the 35 USC 112(b) rejections of claims 1-23 (see p. 3-8 of the OA). 
Therefore, the aforementioned objections and rejections are withdrawn.
Regarding the provisional nonstatutory double patenting rejection of claims 1-23 as being unpatentable over claims 1-30 and 33-36 of co-pending Application No. 17/610051 “051”, see p. 8-9 of the OA dated 8/11/2022, the Applicant argues the following (see p. 14-18):

    PNG
    media_image1.png
    240
    963
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    954
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    633
    964
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    597
    966
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    641
    950
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    655
    965
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    387
    962
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    277
    949
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    542
    968
    media_image9.png
    Greyscale

	This argument has been fully considered but is not persuasive.  Regarding the Applicant’s arguments that the disclosure of ‘051 is silent regarding claimed intermediates (III) and (V) and therefore cannot teach, suggest, and/or overlap with the claimed subject matter, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  See MPEP 2112(II).  Therefore, just because the intermediates of formulas (III) and (V) are not explicitly discussed in ‘051 does not automatically mean that the intermediates are not necessarily formed in the processes disclosed therein.  
Additionally, in the claim chart above, the Applicant refers to the “mixture” required by claims 34-36 of ‘051 and an important reagent in the claims of 1-30 and 33 of ‘051. It is noted that the mixture is not actually required in claim 1 of ‘051 and can consist of one compound of formula (III) (which is identical to instant formula (IV)).  Furthermore, compounds of formulas (IV) and (V) of ‘051 are reactants used to prepare the compound of formula (III) and can also be present in the claimed process.  See example 1 on p. 10 of the specification as filed.  Therefore, this limitation provides further evidence that the process of the claims ‘051 is substantially the same as that claimed. 
	Regarding the Applicant’s arguments that the Examiner has not provided sufficient rationale or evidence to show the inherency of the claimed intermediates, the Examiner respectfully disagrees.  As discussed in the original rejection (see p. 9 of the OA dated 8/11/2022), the process of the claims of ‘051 and the claimed process is substantially the same.  Substantially the same reactants and reagents are subjected to substantially the same reaction conditions, in some cases identical reactants, reagents, and conditions, to produce the same product.  Therefore, it is not clear how the process described in the claims of ‘051 proceeds along a different mechanism to produce intermediates different from those claimed.  The person of ordinary skill in the art would reasonably arrive at the conclusion that both processes proceed through the same intermediates/mechanism based on the available evidence.  Also see MPEP 2112(IV).  
	The Applicant argues that the Smith reference (see IDS filed on 11/25/2022) provides support for the Applicant’s position that the claimed intermediates of formula (III) and (V) are not necessarily inherent to the process of the claims of ‘051.  Smith recites the following on p. 1478:

    PNG
    media_image10.png
    168
    518
    media_image10.png
    Greyscale
.  This reference is not sufficient to rebut the evidence supporting inherency of record.  Firstly, the reaction is Smith is an oxidation reaction of an alpha, alpha-unsubstituted ketone, specifically methyl ethyl ketone (MEK), with SeO2 to produce the correspond 1,2-diketo alkane.  This reaction is not analogous in any way with the claimed reaction.  The type of reaction, reactants, reagents, and products are not comparable to those claimed; therefore, the skilled artisan would recognize that there is no reasonable expectation that the reaction discussed in Smith will proceed or behave in analogous fashion to that claimed.  
	Regardless, it appears that the Applicant’s intent is to use the teachings of Smith to establish that the same reactants can be reacted with the same reagents to produce the same product via different reaction mechanisms to rebut the Examiner’s evidence of inherency.  See MPEP 2112(V).  However, the Examiner respectfully disagrees with the Applicant’s interpretation of the teachings of Smith to arrive at this conclusion.  When the skilled artisan reads the above excerpt of Smith, it is clear to them that Smith is not explicitly teaching that the reaction proceeds through both mechanisms under the same conditions.  Smith teaches that in one reference (587), that the reaction of MEK with SeO2 in the presence of water is proposed to proceed through the mechanism of the disclosed scheme and that in another reference (588), the reaction between the same reactants/reagents is proposed to proceed through an -ketoseleninic acid (O=C-CH-SeO2H) instead of a selenate ester.   
Therefore, there are two major issues with the Applicant’s interpretation of Smith.  The first issue is that Smith does not teach that either reaction is a known mechanism for the reaction. Smith explicitly uses the terms “suggested” and “proposed” to describe the mechanisms. Smith does not provide any actual experimental evidence for either mechanism and nor does Smith teach that references 587 or 588 provide any evidence to definitively prove what the reaction mechanism, and therefore reaction intermediates, actually are.  Based on just this portion of Smith, it appears that references 587 and 588 merely propose two different, yet plausible, mechanisms for the reaction.  It is unknown whether or not those references contain actual experimental evidence for the presence of any of the suggested intermediates.
	The second major issue with the Applicant’s interpretation of Smith also relates to the lack of information available between the experiments carried out in reference 587 vs. 588.  In addition to not knowing if any actual isolation and/or experiments were done to verify the reaction mechanism/intermediates discussed in Smith, the skilled artisan is also not told how similar the reaction conditions were in the reactions of reference 587 and 588.  Based on the evidence provided in Smith alone, there is not enough information to objectively evaluate the merits of the proposed mechanisms.  If there are significant differences in the reaction conditions in which the MEK is reacted with SeO2, then it is also more plausible that different reaction mechanisms could be occurring.  However, all of this is conjecture because none of the requisite evidence is available from Smith.  To summarize, Smith neither teaches or suggests that the disclosed mechanisms have been verified.  Nor does Smith teach or suggest that both necessarily occur in the same conditions.
	In contrast, in the present instance, the claims of ‘051 and those of the instant application explicitly recite subjecting substantially the same reactants and reagents to substantially the same reaction conditions to produce the same product.  The claims of ‘051 even recite that an intermediate is produced though it is not identified (see beginning of step b in claim 1 of ‘051).  However, in the instant, later filed application, the intermediates of the reaction are isolated and identified as the intermediates of formulas (III) and (V).  A comparison of the inventive examples in the disclosure of ‘051 and those of the present application provides even further evidence that both sets of reactions are substantially the same.  Inventive example 1, known to proceed through the claimed intermediates of formula (III) and (V), teaches reacting the same reactant of formula (II) with the same reagent of formula (IV) in the presence of the same base (triethylamine) in the same solvent (chlorobenzene), under substantially the same reaction conditions (stirring at room temperature for about 1.5 to 2 hours, followed by stirring at 90-100C for 12-20 hours), to produce the same product as that of inventive example 2 of ‘051.  See p. 10-11 of the specification as filed and p. 11-13 of the specification of ‘051.  Therefore, at least some of the claimed intermediates are being formed in the process claimed in ‘051.  The Applicant has not provided any persuasive evidence to the contrary, therefore the rejection is maintained and extended to cover new claims 24-29.
Claim Objections
Claims 2, 20, and 22 are objected to because of the following informalities:  In the Markush group defining variable “R7”, the word –or—should be inserted before the limitation “substituted or unsubstituted alkynyl having 2-6 carbon atoms”.  Appropriate correction is required. See MPEP 2173.05(h).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 and 33-36 of co-pending Application No. 17/610051 (‘051, reference application, amended claim set filed on 11/9/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed process overlaps with that recited in claim 1 of ‘051.  When the L-enantiomer of the compound of formula (II) of ‘051 is used as the reactant in step a) of the process of claim 1 of ‘051, the process will produce L-glufosinate of claimed formula (I).  Also see claim 30 of ‘051.  Further, though the claims of ‘051 do not recite that the disclosed process proceeds through claimed intermediate (III), the process steps are identical to those claimed.  See claimed steps a) and c) in claims 1-2 vs. step a) of claims 1 and 30 of ‘051.  Instant formula (IV) in claim 2 corresponds to formula (III) of ‘051 and instant formula (II) in claim 1 corresponds to formula (II) of ‘051.  Therefore, the process described in the claims of ‘051 necessarily passes through an intermediate of claimed formula (III).  Further regarding claims 6-13, see claims 14-18 and 23 of ‘051.  Further regarding claims 14-16 and 24-27, see claims 24, 25, and 29 of ‘051. Further regarding claims 28 and 29, see claims 8 and 30 of ‘051.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY C BONAPARTE/Primary Examiner, Art Unit 1622